Citation Nr: 0326792	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  02-04 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
tinnitus with dizziness.

2.  Entitlement to a compensable evaluation for hearing loss 
of the left ear.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The veteran had active military service from July 1972 to 
July 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by the 
Department of Veterans Affairs (VA), Regional Office in 
Jackson, Mississippi (RO), in which the RO determined that 
new and material evidence had not been submitted to reopen a 
previously denied claim of entitlement to service connection 
for tinnitus with dizziness.  In addition, the RO continued a 
zero percent evaluation for the veteran's service-connected 
hearing loss of the left ear.  

In his claim filed in February 2001, the veteran noted that 
his hearing loss had worsened and hearing tests and hearing 
aids had been ordered for both ears.  He had previously been 
denied service connection for hearing loss of the right ear.  
It is unclear whether he wished, by his statement, to seek to 
reopen a claim for service connection for hearing loss of the 
right ear.  That matter is, therefore, referred to the RO for 
further clarification and adjudication.  

The veteran provided oral testimony before a Decision Review 
Officer at the RO in November 2002, a transcript of which has 
been associated with the claims file.

This issue of whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for tinnitus with dizziness is further addressed 
in the Remand portion of this decision.



FINDINGS OF FACT

1.  A February 2001 audiological examination report by VA 
provides a clinical impression that the veteran's hearing 
tests were false and negative, and that he had exhibited 
hesitant responses.

2.  The April 2001 VA audiological examination report for 
compensation purposes reveals that a hearing threshold 
determination could not be made because of gross 
inconsistencies in the veteran's test responses.

3.  The December 2002 VA audiological examination report 
reveals that the veteran's threshold responses were invalid.

4.  Absent valid threshold responses from the veteran, the 
schedular criteria for the purpose of evaluating whether a 
compensable evaluation is warranted for hearing loss of the 
left ear, may not be applied.


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
hearing loss of the left ear have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85-4.87, Diagnostic 
Code 6100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In a June 1995 rating decision, the RO granted service 
connection for hearing loss of the left ear, and assigned a 
zero percent (noncompensable) disability evaluation.  

In December 1996 the issue of a compensable evaluation for 
hearing loss of the left ear was before the Board, at which 
time the Board denied entitlement.

In February 2001 the veteran filed a claim for an increased 
evaluation for his service-connected hearing loss disability 
of the left ear.  He asserted that his hearing had been 
worsening, and that hearing tests and hearing aids had been 
ordered for both ears.  

In addition, on February 6, 2001 the veteran was seen at the 
VA Medical Center (MC) for an audiological examination.  It 
was noted that a full work-up was administered; and that 
there were inconsistent responses exhibited despite 
reinstruction.  It was noted that the veteran's thresholds 
fell in the mild to profound range in the left ear with, at 
best, fair response reliability.  The clinical impression was 
that there was some degree of sensorineural hearing loss 
(SNHL), likely bilateral, but reassessment was needed prior 
to ordering hearing aids.  A follow-up appointment was 
scheduled in an attempt to obtain more valid test results.

The veteran was seen for a follow-up on February 20, 2001, in 
an attempt to obtain more reliable behavioral responses.  
Following the testing, the impression was that false, 
negative, and hesitant responses were still exhibited.  
However, similar threshold levels elicited mild to severe 
SNHL in the left ear.

In April 2001, the veteran underwent a VA audiologic 
examination.  According to the examination report, audiogram 
findings, in pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
50
55
65
LEFT
55
60
75
75
75

Speech recognition on the Maryland CNC word list test was 44 
percent for the left ear and 72 percent for the right ear.  
W-22 word list was 92 percent in the left ear and 96 percent 
for the right ear.  The average pure tone threshold was 71 
decibels for the left ear and 54 decibels for the right ear.  
Pure tone ascending responses for the left ear indicated 
moderate to profound sensorineural loss at 500-8000 Hertz; 
pure tone descending responses showed a severe to profound 
loss indicating very poor inter-test consistency.  There was 
normal middle ear function with acoustic reflexes.  The 
examiner noted that no hearing threshold determination could 
be made because of gross inconsistency of the veteran's test 
responses.  It was further noted that audiologic results 
which indicate an ear or hearing problem that requires 
medical follow-up or a problem could not be determined.  
There were no audiological recommendations available due to 
poor inter-test consistencies.

By rating decision dated in May 2001 the RO denied the 
veteran's claim for a compensable evaluation for hearing loss 
of the left ear, due to the veteran's hearing tests in 
February 2001 and April 2001, which showed inconsistent 
responses for which no current hearing threshold 
determination could be made.  It was noted that the veteran's 
current level of left ear hearing loss could not be 
determined due to his inconsistent responses on testing.  

In January 2002 the RO issued a statement of the case (SOC), 
in which the evaluation of zero percent was continued.  

Another VA audiometric examination was conducted in December 
2002.  It was noted in the examination report that the 
veteran could hardly hear anything in his left ear.  
According to the examination report, audiogram findings, in 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
60
80
90
LEFT
105
105
105
105
105

Speech recognition on the Maryland CNC work list test was 96 
percent in the veteran's left ear and 96 percent in the right 
ear.  W-22 word list was zero percent in the left and right 
ears.  Pure tone average for the left ear was 105 decibels 
and 69 decibels in the right ear.  It was noted that the 
ascending threshold responses were not consistent with 
descending threshold responses on re-test.  It was also noted 
that the veteran was counseled regarding his test 
inconsistencies; however, they persisted on re-test.  In 
addition, it was noted that, after testing, the veteran could 
communicate appropriately and with no difficulties to normal 
level conversation spoken behind his back, without visual 
cues in quiet.  In summary, the examiner noted that the 
threshold responses given by the veteran were not valid.  No 
hearing threshold determination could be made because of 
gross inconsistency of the veteran's test responses.  It was 
further noted that audiologic results which would indicate an 
ear or hearing problem that requires medical follow-up or a 
problem could not be determined.  

A personal hearing before a Decision Review Officer at the RO 
was conducted in November 2002.  The veteran testified that 
he had worked around generators and radars, and as part of 
his responsibility he had to get readings on the radars.  The 
radar would let out a squeaking sound.  He also reported that 
he had worked around generators twenty-four hours a day.  He 
stated that he had not worked around those types of noises 
since he was on active duty.  Hearing Transcript (Tr.), p. 2.  
The veteran further reported that he was deaf.  He stated 
that he had a hearing aid in each ear.  Tr., p. 5.  

In May 2003 the RO issued a supplemental statement of the 
case (SSOC), in which the zero percent disability evaluation 
was continued.

II.  Legal Analysis

A.  Veterans Claims Assistance Act of 2000 (VCAA)

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-175 
(2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 (West 
2002)), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  The new statute revised 
the former section 5107(a) of title 38, United States Code, 
to eliminate the requirement that a claimant must come 
forward first with evidence to well ground a claim before the 
Secretary of Veterans Affairs is obligated to assist the 
claimant in developing the facts pertinent to the claim.

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), and 3.326(a) (2002)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  For the reasons discussed below, the Board finds 
that the requirements of the VCAA and the implementing 
regulations, to the extent they are applicable, have been 
satisfied in this matter.  

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether further remand to the RO is 
necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the SOC issued 
in January 2002, the SSOC issued in May 2003 and 
correspondence provided by the RO, the appellant has been 
given notice of the information and/or medical evidence 
necessary to substantiate his claim.  Likewise, he has also 
been given notice that VA has a duty to assist him in 
obtaining any evidence that may be relevant to this appeal.  

In particular, the Board notes a March 2001 letter in which 
the RO informed the veteran of the enactment of the VCAA, 
what evidence is necessary to establish entitlement, what 
information or evidence VA still needed, what VA would do to 
assist with the claim and the veteran's responsibility in 
assisting with his claim.  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The veteran has also been afforded VA 
audiological examinations, in April 2001 and December 2002.

Thus, the Board is satisfied that all relevant facts have 
been properly and sufficiently developed, and that the 
appellant will not be prejudiced by our proceeding to a 
decision on the basis of the evidence currently of record 
regarding his claim for a compensable evaluation for hearing 
loss of the left ear.

The Board is aware of the recent judicial decision in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, ___ F.3d ___, No. 02-7007 (Fed. Cir. Sept. 22, 
2003), which held that the new regulation codified at 38 
C.F.R.§ 3.159(b)(1) is invalid because it permits VA to 
render a decision in a claim if a response to a request for 
information from the veteran is not received within 30 days, 
instead of waiting a full year for such response.  That 
regulation is therefore inoperative.  However, the notices 
provided to the veteran and his representative in the present 
case have accorded him ample time for response.  For example, 
the RO's March 2001 evidence-development letter indicated 
that the veteran should submit any additional evidence or 
information within 60 days, after which a decision would be 
rendered on his claim; however, he was also told that such 
evidence or information could enable him to receive benefits 
retroactive to the date of his claim if submitted within one 
year.  Moreover, it is clear from the record that further 
communications and evidence regarding the veteran's claim, 
including the veteran's testimony at his personal hearing, 
Congressional correspondence, and the aforementioned VA 
examinations, were added to the record well into 2003. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA, to the extent it is applicable.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The U.S. Court of Appeals for Veterans 
Claims  (CAVC) has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the CAVC has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the CAVC 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.  

B.  Discussion

Disability evaluations are determined by the application of a 
schedule of ratings, which is based upon average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2003).  38 C.F.R. § 4.1 requires that each disability be 
viewed in relation to its history, and that there be emphasis 
upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 requires that medical reports be 
interpreted in light of the entire recorded history, and that 
each disability must be considered from the point of view of 
the veteran's working or seeking work.

Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
Otherwise, the lower rating is to be assigned.  A zero 
percent evaluation is assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The CAVC has stated that, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  The requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.

Effective June 10, 1999, certain regulatory changes were made 
to the criteria for evaluating audiological disabilities.  
See 64 Fed. Reg. 25,202-210 (1999) (codified at 38 C.F.R. §§ 
4.85-4.87 (2003)).  Because the veteran's appeal was filed 
after the change in the regulations, he is entitled to the 
application of only the new version of the regulations.  See 
e.g., Karnas v. Derwinski, 1 Vet. App. 308 (1991), overruled 
in part on other grounds, Kuzma v. Principi, ___ F.3d ___, 
No. 03-7032 (Fed. Cir. Aug. 25, 2003).  .

The veteran's statements regarding the worsening of his 
service-connected hearing loss of the left ear has been 
noted.  In evaluating the service-connected hearing 
impairment; however, disability ratings are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 
(1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The "exceptional patterns of hearing impairment" include 
cases where the pure tone thresholds at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) are 
55 decibels or more, in such cases, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Exceptional patterns of 
hearing impairment also include cases where the pure tone 
thresholds are 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

Evaluations of defective hearing range from zero to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry testing in the frequencies 
1000, 2000, 3000, and 4000 Hertz per second.  The rating 
schedule establishes eleven different auditory acuity levels, 
designated from Level I for essentially normal auditory 
acuity to Level XI for profound deafness.  38 C.F.R. §§ 4.85, 
4.87, DC 6100.

The evidence in this case shows that the veteran underwent VA 
audiological testing in April 2001 and December 2002.  The 
April 2001 test results revealed that no hearing threshold 
determination could be made because of gross inconsistency of 
the veteran's test responses.  The tests showed the veteran's 
pure tone ascending and descending responses indicated very 
poor inter-test consistency.  His speech reception threshold 
was much lower than any volunteered pure tone responses, 
which was also a strong inconsistency.  His tympanometry 
indicated normal middle ear function with acoustic reflexes 
at or just above his volunteered threshold, which was another 
inconsistency.  Word recognition score for monitored live 
voice was excellent, and for recorded words was very poor at 
the same presentation level, which was another inconsistency.  
Similar test results were retrieved on examination of the 
left ear in December 2002.  In that examination report, it 
was noted that ascending threshold response were not 
consistent with descending threshold responses on re-test and 
that the veteran had been counseled regarding his test 
inconsistencies, but the inconsistencies persisted on re-
test.  The examiner noted that the threshold responses given 
by the veteran were not valid, and that no hearing threshold 
determination could be made because of the gross 
inconsistency of the veteran's test responses.  Moreover, 
despite the "poor" test results, the examiner noted that 
after the testing the veteran could communicate appropriately 
and with no difficulties to normal level conversation spoken 
behind his back without visual cues in quiet.  

Based upon this evidence, a rating in excess of the currently 
assigned zero percent is not warranted.  Absent valid 
threshold responses from the veteran reported by a competent 
medical professional, application of the schedular criteria 
for the purpose of evaluating whether a compensable 
evaluation is warranted cannot be accomplished.  Accordingly, 
the Board concludes that a higher evaluation for the 
veteran's service-connected hearing loss of the left ear is 
not shown to be warranted under the rating criteria.

The Rating Schedule provides the criteria for rating the 
disabilities and assigning compensation benefits.  Again, if 
false, negative, or invalid information is received, as in 
this case, the schedular criteria cannot be used and a 
compensable evaluation for hearing loss of the left ear is 
not warranted.  

The Board has carefully considered the veteran's contentions 
in this matter.  But, in light of the foregoing, the Board 
has found him to lack credibility concerning his responses 
during audiological testing.  Without impugning the veteran's 
intentions at the VA examinations, the inconsistent and 
unreliable responses which he has provided appear tantamount 
to his not reporting for examinations at all.  Pursuant to 38 
C.F.R. § 3.655(b), when a claimant fails to report for an 
examination scheduled in conjunction with a claim for 
increased rating, the claim must be denied.  We must 
emphasize, as has the Court, that "[t]he duty to assist in 
the development and adjudication of a claim is not a one-way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  
"If a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  

Here, the Board is adjudicating the case before us based upon 
the objective evidence generated by the VA examinations, and 
that evidence, as discussed, is not supportive of a 
compensable rating.  The Board trusts that the veteran will, 
in any future claims, cooperate fully in the development of 
accurate and probative evidence.  Again, there is no 
intention to infer intentional misconduct on his part, but it 
is worthy of note that such conduct on his part could 
potentially violate 18 U.S.C.A. § 1001 (false statement), and 
38 U.S.C.A. § 6103 (forfeiture for fraud).  In any event, by 
failing to provide responses adequate for the examining 
professionals to validly assess his hearing acuity, he has 
expended resources of VA at the expense of delaying other, 
legitimate claims.

Further, the evidence in this case is clearly not so evenly 
balanced that there is doubt as to any material issue 
regarding the matter of a compensable evaluation for the 
service-connected hearing loss of the left ear.  The 
preponderance of the evidence is clearly against the claim.  
38 U.S.C.A. § 5107.

Extraschedular Consideration

Turning to the question of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) (2003) that the 
provisions contained in the rating schedule represent, as far 
as can practicably be determined, the average impairment in 
earning capacity in civil occupations resulting from 
disability.

However, to accord justice to the exceptional case where the 
schedular evaluations are found to be inadequate, the 
Director of VA's Compensation and Pension Service, upon field 
station submission, is authorized to approve an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.

The Board notes that the RO considered the veteran's claim 
under 38 C.F.R. § 3.321(b)(1) for assignment of an increased 
evaluation on an extraschedular basis.  The RO determined 
that the veteran's disability picture was not unusual or 
exceptional in nature such as to warrant assignment of an 
extraschedular evaluation.  

As noted, the regulation provides for an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  Here, the evidence shows neither 
recent hospitalization nor marked interference with 
employment.  Therefore, and with full recognition of the 
veteran's concerns, the Board must conclude under the law 
that the veteran's service-connected hearing loss of the left 
ear does not support a finding that he has an "exceptional 
or unusual" disability.  Therefore, referral of this matter 
for consideration under the provisions of 38 C.F.R. § 3.321 
is not warranted.  See Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995), and Floyd v. Brown, 9 Vet. App. 94-96 (1996).


ORDER

A compensable evaluation for hearing loss of the left ear is 
denied.


REMAND

As noted above, during the pendency of the veteran's appeal, 
the President signed into law the VCAA, which substantially 
modified the circumstances under which VA's duty to notify 
and assist claimants applies, and how that duty is to be 
discharged.  

The record reflects that, with regard to the issue of whether 
new and material evidence has been submitted to reopen the 
claim of entitlement to service connection for tinnitus with 
dizziness, the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA.  Nor does the record reflect that the RO 
issued an evidence development letter consistent with the 
notice requirements of the VCAA.  The Court has indicated 
that 38 U.S.C.A. § 5103(a), as amended by the VCAA, requires 
the RO to inform a claimant as to which evidence VA will 
provide and which evidence the claimant is to provide, and 
require remand where the RO failed to do so before 
transferring the case to the Board.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), and 3.326(a) (2003).

It would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time, 
particularly in view of recent decisions.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  See also 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) (holding 
that the Board must identify any VCAA notice documents in the 
file which comply with Quartuccio).  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a).

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should furnish the veteran a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.

2.  Then, the RO should review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA), Public 
Law No. 106-175 (2000) (now codified at 
38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West 2002)) is completed.

3.  Thereafter, the RO should 
readjudicate the issue of whether new 
and material evidence has been 
submitted to reopen the claim of 
entitlement to service connection for 
tinnitus with dizziness.  If the 
benefits sought on appeal remain 
denied, the appellant should be 
provided with an SSOC.  The SSOC should 
contain notice of all relevant actions 
taken on the claims, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal since the May 2003 SSOC.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




_______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



